As filed with the Securities and Exchange Commission on September22 , 2011 Registration No. 333-171200 UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM S-1/ A2 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 TIGER OIL AND ENERGY, INC. (Exact name of registrant as specified in its charter) Nevada 20-5936198 (State or other jurisdiction of incorporation or organization) (Primary standard industrial classification code number) (IRS employer identification number) 7230 Indian Creek Ln. Ste. 201 Las Vegas, NV 89149 (702) 839-4029 (Address, including zip code, and telephone number, including area code, of registrant’s principal executive offices) Harold P. Gewerter, Esq. Ltd. 5440 W. Sahara #105 Las Vegas, NV 89146 Ph: (702) 382-1714 Fax: (702) 382-1759 (Name, address, including zip code, and telephone number, including area code, of agent for service) Copies to: Harold P. Gewerter, Esq. Ltd. 5440 W. Sahara #105 Las Vegas, NV 89146 Ph: (702) 382-1714 Fax: (702) 382-1759 Approximate date of commencement of proposed sale to the public: As soon as practicable after this Registration Statement is declared effective. If any of the securities being registered on this Form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act, check the following box. x If this form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, please check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. If this form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. If this form is a post-effective amendment filed pursuant to Rule 462(d) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x (Do not check if a smaller reporting company) CALCULATION OF REGISTRATION FEE Title of Each Class of Securities to be Registered Amount to be Registered Proposed Maximum Offering Price per Share Proposed Maximum
